Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 31, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as second felony offender, to concurrent terms of 4½ to 9 years, unanimously affirmed.
Defendant’s claim that the trial court failed to give proper notice of a jury note requesting instructions is unpreserved for appellate review as a matter of law, no objection having been made when the note was read aloud and answered in the presence of counsel and the jury (People v Starling, 85 NY2d 509, 516), and we decline to review it in the interest of justice. Defendant’s request for a three-hour mid-trial adjournment to secure the attendance of a witness who had been charged with a misdemeanor as part of the same transaction, and who had previously invoked his privilege against self-incrimination, was properly denied, based as it was on the highly speculative notion that the witness would visit the Criminal Court, secure a final disposition of his own case, and be ready to testify within three hours (cf., People v Foy, 32 NY2d 473). Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.